Case 2:17-cr-00382-DSF Document 58 Filed 10/29/20 Page 1 of 4 Page ID #:510




                UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA




   UNITED STATES OF                   CR 17-382 DSF
   AMERICA,
       Plaintiff,                     Order DENYING Motion to
                                      Reconsider (Dkt. 57)
                   v.

   DENNIS JHU,
      Defendant.



        On May 7, 2020, the Court stayed Dennis Jhu’s “emergency
  request” because Jhu had failed to exhaust his administrative
  remedies. (The government had opposed the motion based on lack
  of exhaustion and on the merits.) Because it appeared that Jhu
  had not yet supplemented his motion to indicate that he had
  exhausted his remedies, on July 10, 2020, the Court denied the
  motion without prejudice.

       On July 20, Jhu’s “Motion for Emergency Release,” was
  docketed and on August 3, 2020, his “Motion to Reconsider” was
  docketed. Nothing in either motion addressed the merits issues
  raised by the government. For the reasons stated in the
  government’s response to the emergency request, dkt. 50, the
  Court denied both motions.

       On September 10, 2020, Jhu filed a document titled “Notice
  of Non-Delivery of Court’s Action/Order. Motion to Provide New
  Evidence/Notices to Court.” He stated “[n]o remedies of any kind
Case 2:17-cr-00382-DSF Document 58 Filed 10/29/20 Page 2 of 4 Page ID #:511




  are being processed at Mendota-FCI,” “COVID-19 is here,” and
  new rulings and cases have addressed “this same situation.”

     18 U.S.C. § 3582(c)(1)(A)(i) provides in part:

        The court may not modify a term of imprisonment once it
        has been imposed except that . . . the court . . . upon motion
        of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of
        Prisons to bring a motion on the defendant’s behalf or the
        lapse of 30 days from the receipt of such a request by the
        warden of the defendant’s facility, whichever is earlier, may
        reduce the term of imprisonment . . . after considering the
        factors set forth in section 3553(a) to the extent that they are
        applicable, if it finds that . . . extraordinary and compelling
        reasons warrant such a reduction . . .

        and that such a reduction is consistent with applicable policy
        statements issued by the Sentencing Commission.

     “The defendant bears the initial burden to put forward evidence
  that establishes an entitlement to a sentence reduction.” United
  States v. Greenhut, No. 18-CR-00048-CAS-1, 2020 WL 509385, at
  *1 (C.D. Cal. Jan. 31, 2020) (citing United States v. Sprague, 135
  F.3d 1301, 1306-07 (9th Cir. 1998)).

        The Court “cannot assume that the Bureau of Prisons will be
  unable to manage [any] outbreak or adequately treat [Jhu] should
  it emerge at his correctional facility while he is still incarcerated.”
  United States v. Gileno, 448 F. Supp. 3d 183, 188 (D. Conn. 2020).
  Jhu’s proclamation that “COVID-19 is here” does not compel
  release, or even suggest that Jhu should be released. In any
  event, at present there is no inmate who currently test positive at
  FCI Mendota.




                                     2
Case 2:17-cr-00382-DSF Document 58 Filed 10/29/20 Page 3 of 4 Page ID #:512




        Jhu does not contend that he is particularly susceptible to
  serious illness if he contracts COVID-19, but even if he were
  medically eligible for compassionate release, the Court must also
  consider the 3553(a) factors, 18 U.S.C. § 3582(c)(1)(A)(i), and
  should not reduce Jhu’s sentence unless he “is not a danger to the
  safety of any other person or to the community, as provided in 18
  U.S.C. § 3142(g),” U.S.S.G. § 1B1.13; United States v. Applewhite,
  No. 6:08-CR-60037-MC, 2020 WL 137452, at *2 (D. Or. Jan. 13,
  2020) (denying compassionate release based on danger for
  seriously ill 80-year-old model inmate).

        On November 27, 2017, Jhu was sentenced to 78 months in
  prison for bank fraud by executing and attempting to execute a
  scheme to defraud multiple banks by fraudulently obtaining
  multiple home equity lines of credit. He was ordered to pay
  restitution in the amount of $5,552,467. Jhu recruited more than
  four participants to engage in this scheme that he orchestrated
  and executed. He was the organizer or leader of the criminal
  activity that involved five or more participant or was otherwise
  extensive, earning him a role adjustment of plus four. During a
  recorded conversation with a confidential source, Jhu encouraged
  him/her not to cooperate with the FBI’s investigation. Although
  Jhu later essentially disclosed the entire fraud, he then began
  avoiding the arrest and remained in the community for nine years.

         Even if the only danger to the public is economic, that would
  still be sufficient grounds to deny compassionate release. See
  United States v. Reynolds, 956 F. 2d 192, 192 (9th Cir. 1992)
  (finding “danger may . . . encompass pecuniary or economic
  harm”). And even if the Court were to conclude that Jhu is no
  longer a danger to the community, “rehabilitation of the defendant
  is not, by itself, an extraordinary and compelling reason for
  purposes of this policy statement.” U.S.S.G. § 1B1.13, comment
  (n.3).


                                    3
Case 2:17-cr-00382-DSF Document 58 Filed 10/29/20 Page 4 of 4 Page ID #:513




      The Court concludes Jhu’s continued incarceration is required
  to protect the public, to promote respect for the law, to provide just
  punishment, and to afford adequate deterrence to criminal
  conduct. 1 For these and the other reasons stated by the
  government, the Court denies the motion.

        IT IS SO ORDERED.



      Date: October 29, 2020                 ___________________________
                                             Dale S. Fischer
                                             United States District Judge




  1Of course, even if the Court were to find Jhu eligible for compassionate
  release, it still has discretion to deny the motion. United States v. Rodd; 966
  F.3d 740, 747 (8th Cir. 2020); United States v. Chambliss, 948 F.3d 691, 693-
  94 (5th Cir. 2020).



                                         4
